Citation Nr: 1105992	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  09-32 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to a rating in excess 30 percent for headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel


INTRODUCTION

The Veteran had active service from August 1973 to April 1975.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2009 rating decision of the St. Paul, 
Minnesota Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

With respect to the duty to the assist, VA must make reasonable 
efforts to assist the veteran in obtaining evidence necessary to 
substantiate the claim for the benefit sought unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim. 38 U.S.C.A. § 5103A(a)(West 2002); 38 
C.F.R. § 3.159(c)(d) (2010). Such assistance shall include 
providing a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on the claim. 38 U.S.C.A. § 5103A(d)(West 2002); 38 
C.F.R. § 3.159(c)(4) (2010). Such assistance includes the 
obligation to obtain ongoing treatment records while a claim is 
pending.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

The Court has held that where the veteran claims that a 
disability is worse than when originally rated, and the available 
evidence is too old to adequately evaluate the current state of 
the condition, the VA must provide a new examination. Olsen v. 
Principi, 3 Vet. App. 480. 482 (1992), citing Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).

A VA Form 21-4138 (Statement in Support of Claim) received by the 
RO in April 2008 shows that the Veteran indicated that he 
received medical treatment from Hibbing Community Based 
Outpatient Clinic (CBOC), as well as the Minneapolis VA Center.  
A June 2008 Deferred Rating Decision shows that the rating of the 
Veteran's claim was deferred, in part, to obtain treatment 
records from the Hibbing Outpatient Clinic and the Minneapolis VA 
Medical Center.  The transcript from the Veteran's August 2010 
Travel Board hearing also shows that the Veteran reported 
receiving treatment for his headaches at the Hibbing CBOC and at 
the Minneapolis VA Medical Center (VAMC).  (Transcript (T.) at 
page (pg.) 5.)  However, the claims file does not contain any VA 
outpatient treatment, or VAMC clinical evaluation, records for 
the Veteran since 2007.  Because any such available treatment 
records may contain information pertinent to the issue on appeal, 
the Board finds that an attempt should be made to locate and 
associate with the Veteran's claims file, any ongoing treatment 
records pertaining to his headaches from any applicable VA 
facility.

Further, the last VA examination for the Veteran's headaches was 
in July 2009.  However, the Veteran has contended that such 
examination does not accurately reflect the current state of his 
headache disability.  The Board finds that because the clinical 
findings reported on the July 2009 VA examinations may not 
reflect the current state of the Veteran's headache disability, a 
new examination, including with review of all evidence of record, 
would be useful in adjudication of the appeal. Under 38 C.F.R. § 
3.326(a) (2010), a VA examination will be authorized where there 
is a possibility of a valid claim.  Such information would be 
useful in the de novo adjudication of the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he 
furnish the names, addresses, and dates of 
treatment of all medical providers from whom 
he has received treatment for his headaches 
since April 2007.  After securing the 
necessary authorizations for release of this 
information, the RO should seek to obtain 
copies of all treatment records referred to 
by the Veteran, including inpatient or 
outpatient treatment records from VA's 
Hibbing Community Based Outpatient Clinic, 
the Minneapolis VA Medical Center, and any 
other pertinent VA medical facility. 

2.  Schedule the Veteran for a VA examination 
to determine the current nature and extent of 
his service-connected headaches.  The 
examiner should specifically comment on the 
frequency and duration of the headaches, 
whether they are prostrating, and whether 
they are productive of severe economic 
inadaptability.

The claims folder should be made available to 
the examiner in conjunction with the 
examination.  The examiner should be provided 
a full copy of this remand, and he or she is 
asked to indicate that the claims file has 
been reviewed.  The examiner should review 
the results of any testing prior to 
completion of the report and should detail 
the Veteran's complaints and clinical 
findings, clinically correlating his 
complaints and findings to each diagnosed 
disorder.   Please also discuss the rationale 
of all opinions provided.

3.  Thereafter, the issue on appeal should be 
readjudicated.  If the benefit sought remains 
denied, the Veteran and his representative 
should be issued a supplemental statement of 
the case and afforded the appropriate 
opportunity to respond.  Thereafter, the case 
should be returned to the Board, as 
warranted.



	(CONTINUED ON NEXT PAGE)


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


